Name: Commission Regulation (EC) NoÃ 2233/2004 of 22 December 2004 amending, for the second time, Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: international affairs;  United Nations;  political geography;  social affairs;  civil law
 Date Published: nan

 24.12.2004 EN Official Journal of the European Union L 379/75 COMMISSION REGULATION (EC) No 2233/2004 of 22 December 2004 amending, for the second time, Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of ICTY (2). Council Decision 2004/900/CFSP (3) implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 315, 14.10.2004, p. 14. Regulation as last amended by Regulation (EC) No 1965/2004 (OJ L 339, 16.11.2004, p. 4). (2) OJ L 315, 14.10.2004, p. 52. (3) See page 108 of this Official Journal. ANNEX The following persons shall be removed from Annex I to Regulation (EC) No 1763/2004: 1. Bralo, Miroslav. Date of birth: 13.10.1967. Place of birth: Kratine, Municipality of Vitez, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 2. Milosevic, Dragomir. Date of birth: 4.2.1942. Place of birth: Murgas, Municipality of Ub, Serbia and Montenegro. Nationality: Bosnia and Herzegovina.